Case 2:19-cv-11502-LJM-RSW ECF No. 1, PagelD.1 Filed 05/22/19 Page 1 of 23

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

GREAT LAKES ACQUISITION CORP.
d/b/a GREAT LAKES CARING,
Case No.

 

Plaintiff,
Honorable

 

Vv
Jackson County Circuit Court
CHERI LYN DEARY, an individual, Case No. 19-1836-CK
Honorable Richard N. LaFlamme

 

 

 

Defendant.
/
Robert J. Finkel (P13435) Scott R. Knapp (P61041)
David E. Sims (P41636) Samantha A, Pattwell (P76564)
FINKEL WHITEFIELD SELIK DICKINSON WRIGHT PLLC
Attorneys for Plaintiff Attorneys for Defendant
32300 Northwestern Hwy., Ste. 200 215 South Washington Square,
Farmington Hills, MI 48334 Suite 200
(248) 855-6500 Lansing, MI 48933-1816
rfinkel@fwslaw.com (5317) 371-1730
dsims@fwslaw.com sknapp@dickinsonwright.com
spattwell@dickinsonwright.com
/

 

DEFENDANT’S NOTICE OF REMOVAL
Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant Cheri Lyn Deary,
by and through her attorneys, Dickinson Wright PLLC, provides notice of her
removal of the above-captioned action from the Jackson County Circuit Court,
State of Michigan, Case No. 19-1836-CK, to the United States District Court for

the Eastern District of Michigan, Southern Division.
Case 2:19-cv-11502-LJM-RSW ECF No. 1, PagelD.2 Filed 05/22/19 Page 2 of 23

Basis For Removal
1. This Court has original jurisdiction over this case pursuant to
28 U.S.C. § 1332, as this is a civil action between citizens of different states, and

the amount in controversy exceeds $75,000.00, exclusive of interest and costs.

The Parties

2. ‘Plaintiff Great Lakes Acquisition Corp. d/b/a Great Lakes
Caring (“Plaintiff”) initiated this action on or about April 24, 2019, by filing a
Complaint (the "Complaint") in the Jackson County Circuit Court, State of
Michigan. Defendant Cheri Lyn Deary was served with a copy of the Summons
and Complaint, attached here as Exhibit 1, on May 2, 2019.

3.  Inits Complaint, Plaintiff admits that it is a resident of the State
of Michigan. See Complaint at 2.

4, Ms. Deary is a Florida resident, has been a Florida resident
since 2017, and was a Florida resident at the time the Complaint was filed. See
Declaration of Cheri Lyn Deary (the “Deary Declaration”), attached here as
Exhibit 2 (showing, inter alia, that since 2017 Ms. Deary has resided in Florida,

and intends to remain there indefinitely).

Authority For The District Court’s Jurisdiction

5.  28U.S.C. § 1441(a) provides, in pertinent part:
Case 2:19-cv-11502-LJM-RSW ECF No. 1, PagelD.3 Filed 05/22/19 Page 3 of 23

Except as otherwise expressly provided by Act of
Congress, any civil action brought in a State court of
which the district courts of the United States have
original jurisdiction, may be removed by the defendant or
the defendants, to the district court of the United States
for the district and division embracing the place where
such action is pending.

6. 28 U.S.C. § 1332(a) provides, in relevant part, that the District
Court shall have original jurisdiction over an action between citizens of different
states where the amount in controversy exceeds $75,000.00, exclusive of interest

and costs.

The Parties Are Citizens Of Different States
7. As required by 28 U.S.C. § 1332, Plaintiff and Ms. Deary are
citizens of different states. Plaintiff is a corporate citizen of the State of Michigan;

and Ms. Deary is a citizen of the State of Florida.

The Amount In Controversy Exceeds $75,000.00
8. Plaintiff admits that the amount in controversy exceeds
$25,000.00, exclusive of interest, costs, and attorneys fees (which is the
jurisdictional minimum for Michigan state circuit courts). See Complaint at (22.
9. However, Plaintiff also alleges, inter alia, that Plaintiff “has

been injured and has not received the benefit of its bargain with [Ms. Deary] and is
Case 2:19-cv-11502-LJM-RSW ECF No. 1, PagelD.4 Filed 05/22/19 Page 4 of 23

entitled to recovery from her of the consideration paid in connection with the
[April 11, 2017 Settlement and General Release Agreement]....” Jd.
10. The “consideration paid in connection” with that Agreement

greatly exceeded $75,000. See Deary Declaration at 715.

Procedural Requirements

11. A true and correct copy of all process and pleadings from the
state court proceedings are attached here as Exhibit 1.

12. The state court in which this action was commenced is within
this Court’s district and division.

13. Ms. Deary’s Notice of Removal has been filed within 21 days
after receipt of a copy of the initial pleading setting forth the claim for relief upon
which this action is based,

14. This Notice of Removal will be filed with the Jackson County
Circuit Court, and a copy of this Notice of Removal will be served upon counsel
for Plaintiff.

WHEREFORE, Defendant Cheri Lyn Deary hereby removes the
above-described action now pending in the State of Michigan, Jackson County
Circuit Court, to the United States District Court for the Eastern District of

Michigan, Southern Division.
Case 2:19-cv-11502-LJM-RSW ECF No. 1, PagelD.5 Filed 05/22/19 Page 5 of 23

Dated: May 22, 2019

Respectfully Submitted,

DICKINSON WRIGHT PLLC
Attorneys for Defendant, Cheri Lyn Deary

By: /s/ Scott R. Knapp

Scott R. Knapp (P61041)

Samantha A. Pattwell (P76564)
Business Address:

215 South Washington Square

Suite 200

Lansing, MI 48933-1816
Telephone: (517) 371-1730
sknapp@dickinsonwright.com
spattwell@dickinsonwright.com
Case 2:19-cv-11502-LJM-RSW ECF No. 1, PagelD.6 Filed 05/22/19 Page 6 of 23

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on the 22 day of May, 2019, the foregoing
document was served by first class mail upon the party listed below by enclosing
in a sealed envelope with first class postage fully prepaid, and depositing in the
United States mail addressed to:

Robert J. Finkel
FINKEL WHITEFIELD SELIK

32300 Northwestern Hwy., Ste. 200
Farmington Hills, MI 48334

/s/ Scott R. Knapp
Scott R. Knapp

LANSING 88343-1 544147v2
Case 2:19-cv-11502-LJM-RSW ECF No. 1, PagelD.7 Filed 05/22/19 Page 7 of 23

EXHIBIT 1
Case 2:19-cv-11502-LJM-RSW ECF No. 1, PagelD.8 Filed 05/22/19 Page 8 of 23

— GH
Original - Court 2nd copy - Plaintiff
STATE 5 L} . xt . | 4 181 copy - Defendant 3rd copy - Return
¥ MICHIGAN

Sth CASE NO.

 

SUDICIAL DISTRICT

c YUDICIAL cIRCUIT SUMMONS 19. $40 a
Course COUNTY PROBATE
32 3

3, Jac son § Court telephone no,
Piss treet, #1, Jackson, MI 49201 (517) 788-4268
Ut Ss hia

mr
Great La en. codressies), and (elephone no(s). Defendant's name(s}, address(es), and telephone no(s)
£/9 Finke} Wait aisition Corp. d/b/a Great Lakes Caring Cheri Lynn Deary
32300 x hitefield Selik 1907 N, Grovedale Avenue
Faemington Hilts Ml eee See 200 V | Jackson, MI 49203-3824
(24x) 855.4500 " M1 48334

B :
nl § atlomey, Gar no., address, and telephone no.
ed 4. Finke] (P13435)
avid E. Sims (P41636)
Finke} Whitefield Selik
7 D Northwestern Highway, Suite 200
Mungton Hills, Ml 48334 (248) 855-6500

Instructions: Check the items below that a

along with your complaint and, if necessary,
by the court clerk.

 

 

 

 

 

 

 

 

 

 

 

pply to you and provide any required information. Submit this form to the court clerk
4 Case inventory addendum (form MC 21 }. The summons section will be completed

Domestic Retations Case
There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
family members of the Person(s) who are the subject of the complaint.
There is one or more pending or resolved cases wilhin the jurisdiction of the family division of the circuit court Involving

the family or family members of the person(s) who are the subject of the complaint. Attached is a completed case inventory
{form MC 21) listing those cases.

It is unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving
the family or family members of the person(s) who are the subject of the complaint.

Civil Case

C) This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035.

ivi There is no other pending or resolved civil action arising cut of the same transaction or occurrence as alleged in the
complaint.

CA civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has

been previously filed in Othis cour, O Court, where

it was given case number __ and assigned to Judge

 

The action Clremains Cis no longer pending.

Summons section completed by court clerk.

NOTICE TO THE DEFENDANT: Jn the name of the people of the State of Michigan you are notified:

are being sued.
A vat HAVE 2 DAYS after receiving this summons and a copy of the complaint to fite a written answer with the court and

serve a copy on the other party or take other lawful action with the court (28 days if you were served by mail or you were

rved outside this state).
3 if you do not answer or take olher action within the time allowed, judgment may be entered against you for the relief

nded in the complaint. oo . . :
4 a require special accommodations to use the court because of 2 disability or If you require a foreign language interpreter
to help you fully participate in court proceedings, please contact the court immediately to make arrangements.

at eh asta

This summons is invalid uniess served on dr belore ils expiration date. This document must be sealed by the seal of the court.

mc ot (8/8) SUMMONS MCR t,109(D), MCR 2.102(8), MCR 2 104, NCR 2.105

 

 

 

 

 

 

Scanned with CamScanner
Case 2:19-cv-11502-LJM-RSW ECF No. 1, PagelD.9 Filed 05/22/19 Page 9 of 23

‘

 

 

 

 

 

 

Original - Court 2nd copy - Plaintiff
Approved, SCAO 1st copy - Defendant 3rd copy - Retum
STATE OF MICHIGAN CASE NO.
JUDICIAL DISTRICT
4th JUDICIAL CIRCUIT SUMMONS a | V4A0 ace
COUNTY PROBATE
Court address Court telephone ne.
312 S, Jackson Street, #1, Jackson, MJ 49201 (517) 788-4268
[Plainttt's name(s}, address(es), and telephone nots). Defendant's name(s). address(es), and telephone no(s)
Great Lakes Acquisition Com. d/b/a Great Lakes Caring Cheri Lynn Deary
clo Finkel Whitefield Selik 1907 N, Grovedale Avenue
32300 Northwestem Highway, Suite 200 vy Jackson, MI 49203-3824
Fanningion Hills, MI 48334
(248) 855-6500

 

Plainttf's attomey, bar no., address, and telephone no,

Robert J. Finkel (P13435)

David E, Sims (P41636)

Finkel Whitefield Selik

32300 Nonhwestem Highway, Suite 200

Farmington Hills, M1 48334 (248) 855-6500

 

 

 

 

 

 

Instructions: Check the items below that apply to you and provide any required information. Submit this form to the court clerk

along with your complaint and, if necessary, a case Inventory addendum {form MC 21). The summons section will be completed
by the court clerk.

Domestic Relations Case

There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
family members of the person(s) who are the subject of the complaint.

DO there is one or more pending or resolved cases within the furisdiction of the family division of the circuit court involving

the family or family members of the person(s) who are the: subject of the complaint. Attached is a completed case inventory
(form MC 21) listing those cases.

CU tt is unknown if there are pending or resolved cases wt'ua ttre jurisdiction of the family division of the circuit court Invelving
the family or family members of the person(s) who ue tie subject of the complaint.

Civil Case

CJ This is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035.

(Vi There is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the
complaint.

CA civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has

been previously filed in Othis cour, 0 Court, where

it was given case number and assigned to Judge

 

 

The action Dremains Cis nolonger pending.

Summons section completed by court clerk.

NOTICE TO THE DEFENDANT: In the name of the people of the Stale of Michigan you are notified:
4. You are being sued.
2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer with the court and

serve a copy on the other party or take other lawful action with the court (28 days if you were served by mail or you were
served outside this state).

3. If you do not answer or take other action within the time allowed, judgment may be entered against you for the relief
demanded in the complaint.

4. Ifyou require special accommodations to use the court because of a disability or if you require a foreign language interpreter
to help you fully participate tn court proceedings, please contact the court immediately to make arrangements.

faae| Coun clerk Linda Semon ——_———————
[PASI men Deputy County Clark

“Tins summons Is invatid unless served on cr belore/ils expiration dale. This document must be sealed by the sea! of ihe Court

 

 

 

 

 

moot (8/18) SUMMONS MCR 1.109(0), MCR 2.1023). MCR 2 104, MCR 2 105

Scanned with CamScanner
Case 2:19-cv-11502-LJM-RSW ECF No.1, PagelD.10 Filed 05/22/19 Page 10 of 23

—_—_——

STATE OF MICHIGAN
IN THE CIRCUIT COURT FOR THE COUNTY OF JACKSON

GREAT LAKES ACQUISITION CORP. D/BIA
GREAT LAKES CARING,

Plaintiff, Case No. 19- | SHe CK

Hon.
fi. Richard N. Larlamme
P32041

<
x
ce

CHERI LYNN DEARY,
Defendant.

FINKEL WHITEFIELD SELIK

Robert J. Finkel (P13435)

David E. Sims (P41636)

Attomeys for Plaintiff

32300 Northwestern Highway, Suite 200
Farmington Hills, M1 48334

(248) 855-6500

rfinkel@fwslaw.com
dsims‘@fwslaw.com

 

 

COMPLAINT

There is no other pending or resolved civil action arising out of the transaction of occurrence alleged in the Complaint.

Plaintiff, Great Lakes Acquisition Corp. d/b/a Great Lakes Caring, through its attorneys,

Finkel Whitefield Selik, for its complaint, states as follows:

INTRODUCTION
1. This is an action to remedy Defendant’s breach of contract and violation of a
lawful covenant not to compete.
THE PARTIES

2. Plaintiff, Great Lakes Acquisition Corp. d/b/a Great Lakes Caring (“Great
Lakes”) is a corporation duly organized and existing under Michigan law with an office and

place of business in Jackson, Michigan. Great Lakes is engaged in the businesses, inter alia, of

Scanned with CamScanner
Case 2:19-cv-11502-LJM-RSW ECF No.1, PagelD.11 Filed 05/22/19 Page 11 of 23

providing home health care, hospice care, palliative care, private duty care and the sale and rental
of durable medical equipment all within Jackson County, Michigan and other locations.

3. Defendant, Cheri Lynn Deary (“Deary”) is, on information and belief, a resident
of Jackson, Michigan who resides at 1907 N. Grovedale Avenue, Jackson, Michigan.

THE GREAT LAKES ~ DEARY AGREEMENT
AND COVENANT NOT TO COMPLETE

4. Prior to April 11, 2017, Deary was employed by Great Lakes.

5. On April 11, 2017, Deary and Great Lakes entered into a Settlement and General
Release Agreement (“‘Deary Agreement”) pursuant to which, among other things, Deary resigned
her employment with Great Lakes, received a substantial payment and agreed to a number of
covenants, including in Paragraph 15 specifically that for the period April 11, 2017 through and
including April 10, 2019:

Deary agrees that tit she shall not directly or indirectly, either
individually or on behalf of or in conjunction with another person,
organization or company, engage in any sclf-employment,
employment with any other entity, work as a consultant or
independent contractor, or have full or partial ownership of any
entily that provides, or consulls in providing, home health care,
hospice care, palliative care, private duty care or the sale or rental
of durable medical equipment within the Great Lakes market area.
“Great Lakes market area” shall be defined as those counties in
which Great Lakes had received Medicare certification prior to
December 8, 2016. (“The Covenant Not to Compete”)

A copy of Deary Agreement is in the possession of Deary and Plaintiff has deliberately refrained
from attaching it hereto because of the confidentiality provisions contained therein.

6. Jackson County Michigan is within the Great Lakes market area as defined in the

Deary Agreement.

Scanned with CamScanner
Case. 2:19-cv-11502-LJM-RSW ECF No.1, PagelD.12 Filed 05/22/19 Page 12 of 23

7. The Deary Agreement also provides:

Exceptions to Non-Compete, The Company does not wish to
unduly interfere with Deary's ability to gain future employment
outside of Great Lakes upon Deary’s termination from Great
Lakes. As such, the Company hereby agrees that after termination
from Great Lakes, Deary may hold a position with an entity
otherwise prohibited by Paragraph 15 above if her responsibilities
only include direct patient care. . .

Livelihood. Deary acknowledges that her education, experience
and abilities are such that she can obtain other employment in the
health care and related fields, other than those positions prohibited
by this Agreement. She further acknowledges that the judicial
enforcement of a remedy to enforce this Agreement will not
prevent her from earning a livelihood during the two-year Non-
Solicitation/Non-Compete covenant contained above. . .

Irreparable Harm. Deary acknowledges that the home health care,
hospice, and HME industry is very competitive and thal any
violation of this Agreement by her will likely cause irreparable
harm and loss of goodwill to the Company. Deary further
acknowledges that such harm could not be adequately
compensated by an award of money damages. Deary hereby agrees
that if she breaches, or threatens or attempts to breach, any part of
this Agreement, the Company shall be entitled to immediate
preliminary and permanent injunctive relief, without bond, or a
decree of specific performance of this Agreement, in addition to
any additional remedies and relief that would be available to the
Company.

DEARY VIOLATES THE COVENANT NOT TO COMPETE
8. On information and belief, or about November 9, 2018, Deary willfully violated
the Covenant Not to Compete by participating in the formation and subsequent operation of
Careline Health Group-MI, LLC (“Careline”), an entity located in Jackson, Michigan.
9. On information and belief, Careline provides hospice care in Jackson County, in
direct competition with the Plaintiff, within Great Lakes market area.
10. A copy of Careline’s Articles of Organization show Deary’s status as registered

agent for Careline and is attached hereto as Exhibit A.

Scanned with CamScanner
Case 2:19-cv-11502-LJM-RSW ECF No. 1, PagelD.13 Filed 05/22/19 Page 13 of 23

11. In addition, Deary is using her own residence address as the location listed for

Careline’s registered office. Id.

12. The position of registered agent for Careline does not invalve direct patient care.

13. By reason of the foregoing, Deary has violated the Deary Agreement covenant not
to compete.
(The foregoing shall be referred to as the “Competitive Acts”.)

14. Great Lakes has duly performed all its obligations under the Deary Agreement.

COUNT I - BREACH OF CONTRACT - NON-COMPETITION

15. Plaintiff repeats and realleges here paragraphs 1 through 14 of this complaint as if
set forth in full herein.

16. Deary freely centered into the Deary Agreement in exchange for which she
received a substantial payment.

17. By reason of the foregoing Competitive Acts Deary has breached the Deary
Agreement.

18. Asa proximate result of Deary’s violation of her contractual obligations, Great
Lakes has been and will continue to be irreparably damaged and injured.

19. Great Lakes has no adequate remedy at law for Deary’s actions which harm its
competitive standing and goodwill, and its damages are severe and are incapable of exact proof.

20.  Deary will, on information and belief, unless restrained preliminarily and
permanently, continue to violate Great Lakes’ rights and to ignore her contractual obligations.

21. Accordingly, a preliminary and permanent injunction restraining and enjoining

Deary from continuing her unlawful actions should issue.

Scanned with CamScanner
Case 2:19-cv-11502-LJM-RSW ECF No.1, PagelD.14 Filed 05/22/19 Page 14 of 23

22. Due to the Competitive Acts, Great Lakes has been injured and has not received
the benefit of its bargain with Defendant and is entitled to recovery from her of the consideration
paid in connection with the Deary Agreement, in an amount to be proven at trial in excess of
$25,000.00 exclusive of interests, costs and attorney's fees,

WHEREFORE, Plaintiff demands judgment of Defendant a) preliminarily and
permanently enjoining Defendant from breaching the Deary Agreement Covenant Not to
Compete; b) awarding it is damages and costs and expenses of this action including reasonable

attorney's fees; and c) granting such other and further relief as the court may deem proper.

Respectfully,

FINKEL WHITEFIELD SELIK

\
Dated: April 24, 2019 Oa
Robert J. Finke 435)

David E. Sims (P441636)

Attorneys for Plaintiff

32300 Northwestern Highway, Suite 200
Farmington Hills, MI 48334

(248) 855-6500

dsims(@fwslaw.com

 

 

R430700 OONComplaint-FINAL dock

Scanned with CamScanner
Case 2:19-cv-11502-LJM-RSW ECF No.1, PagelD.15 Filed 05/22/19 Page 15 of 23

te Documant will be returmed to the namo end addross you enter above.
it left blank, documont will be returned to the regleterad office.

 

ARTICLES OF ORGANIZATION
For use by Domestic Limited Liability Companies

 

 

 

(Please read Information and Instructions on raverse side)
Pursuant to the provisions of Act 23, Public Acts of 1993, the undersigned executes the following Articles
ARTICLE |
The name of the limited liability company ts: Careline Health Group - MI, LLC
ARTICLE il

The purpose or purposes for which the limited fiabifily company is formed is to engage In any activity within the purposes for
which a limited Nability company may be formed under the Limited Liability Company Act of Michigan.

 

Scanned with CamScanner
Case 2:19-cy11502-LJM-RSW ECF No.1, PagelD.16 Filed 05/22/19 Page 16 of 23

 

NOTICE TO PLAINTIFF
AND/OR PLAINTIFF'S ATTORNEY

1, You must serve a copy of this notice and the case scheduling order with
the summons and complaint.

2. You must file a proof of service within 91 days showing that the case
scheduling order has been served on the defendant.

3. Failure to file a proof of service may result in dismissal or imposition of

OL a

Honorable Richard N. LaF lamme
Circuit Judge

Copies of this notice and the case scheduling order were provided to the

person who filed the complaint.
Linds Samon

Deputy County Clerk

 

Dated: A 2D (9

Deputy Court Clerk

19- |ZXoCK

Scanned with CamScanner
Case 2:19-cv-11502-LJM-RSW ECF No.1, PagelD.17 Filed 05/22/19 Page 17 of 23
ae Te

+
CASE SCHEDULING ORDER
(CF, CH, CK, CR, CZ, PD)

 

 

 

 

 

Event Date Time
Pre-Trial Friday, December 13, 2019 10:30 a.m.
Trial Wednesday, January 8, 2020 8:30 a.m.

 

 

 

Pursuant to MCR 2.301(A) and MCR 2.401(B)(2):

The Michigan Supreme Court has provided the following direction to Trial Courts, Civil proceeding

- 75% of all cases should be adjudicated within 1 year of case filing, 95% within 18 months, and 100%
within 2 years, except for individual cases in which the Court determines exceptional circumstances
exist, and for which a continuing review should occur. Administrative Order 2003-7

 

1. Pretrial Conference. The parties are expected to be
are expected to be present in Court. This is N
mediation prior to the final pre-trial.

present at the pretrial or available by telephone. Attorneys
OT a settlement conference. Parties are encouraged to arrange

2. Witness Disclosure. A!l of plaintiff's witnesses must be disclosed three months from the date the Complaint
was filed. All of defendant's witnesses must be disclosed four months from the date the Complaint was filed,
Witness lists must be in the form provided by MCR 2.401(D) and shall be filed with the Court.

3. Discovery. Discovery shall be completed three months after the case is filed. The parties may extend discovery

by written agreement between themselves, without the necessity of a Court Order, up to the date of the final pre-
trial.

4, Medical Examinations, Any medical examination required shall be completed no later than three months
before trial and opposing counsel may have one month from receipt of the report to complete the discovery
deposition of the examiner. If the report is not exchanged within two months of trial the witness will not be
allowed to testify at trial.

3. Exhibits, Exhibits must be exchanged no later than three weeks prior to trial. Ifo objections are filed within
seven days of trial, the exhibits will be admitted into evidence unless good cause is shown for the late objection.
Each party submitting exhibits must file a Proof of Service listing the exhibits that have been exchanged, but the
exhibits should not be filed with the Court. Any objection must refer to the specific exhibit and must set forth the
reason for the objection. Any exhibits not disclosed will not be admitted and any objection not filed will be
deemed waived, unless good cause is shown for the lack of compliance with this Order.

6, Extending Deadlines. Deadlines for witness disclosure for medical examinations, discovery, and exhibits may
be extended by written stipulation provided the changes do not effect the pretrial or trial dates, The agreement
should be in writing but does not have to be confirmed in a Court order.

7. Jury Instructions. Requested jury instructions shall be filed seven (7) days before trial, and a copy shall be e-
mailed simultaneously in Word format to pclark@co,jackson.mi.us, Instructions shall be listed by title and
number and shall specify those instructions to be given at the onset of the tria! and those instructions to be given
at the conclusion of proofs. Trial Briefs shall be filed by noon on the Friday before trial.

Scanned with CamScanner
Case 2:19-cv-11502-LJM-RSW ECF No. 1, PagelD.18 Filed 05/22/19 Page 18 of 23

8, Amending Case Scheduling Order, A motion to amend shall be filed as 50on as possible and shall contain
Proposed dates for modification and facts showing good cause.

9. Service of Case Scheduling Order, The Plaintiff must serve this Order with the Summons and file a Proof of
Service, If an attorney appears in this case after the issuance of this Order, Plaintiff shall serve a copy of this
order on the attorney within 14 days of reccipt of the attorney's Appearance and/or Answer,

10. Motions, When scheduling a motion, an additional copy of both the motion and notice of hearing should be sent
directly to the Judge. Civil motions scheduled for a specific date to be arranged with the Judge's secretary, (517)
788-4365,

H. Motions for Summary Disposition: Ifa Motion for Summary Disposition is noticed for hearing less than 28
days prior to the scheduled trial date, ] may not decide the Motion until the conclusion of the trial.

12. Trial Procedures, If attorneys plan on publishing exhibits to the jury, they are expected to have individuat
copies for all jurors if practicable. Trial exhibits should be labeled prior to the start of the trial.

13. Sanctions. Failure of cither party to comply with this Order, may result in sanctions against the offending party
and/or counsel, including attomey fees, and may result in dismissal of the case or default.

14. Decorum. Attomeys, litigants, and witnesses are expected to dress appropriately for court. Shorts and tank tops

are not considered appropriate attire for adults.

Hon. Richard N, LaFlamme
Circuit Court Judge

Updated 9-]-201)

Scanned with CamScanner
Case 2:19-cv-11502-LJM-RSW ECF No.1, PagelD.19 Filed 05/22/19 Page 19 of 23

EXHIBIT 2
Case 2:19-cv-11502-LJM-RSW ECF No.1, PagelD.20 Filed 05/22/19 Page 20 of 23

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

GREAT LAKES ACQUISITION CORP.
d/b/a GREAT LAKES CARING,

Case No.

 

Plaintiff,

Honorable
Vv

Jackson County Circuit Court
CHERI LYN DEARY, an individual, Case No. 19-1836-CK

Honorable Richard N. LaFlamme

 

Defendant.
/

Robert J. Finkel (P13435) Scott R. Knapp (P6104!)
David E. Sims (P41636) DICKINSON WRIGHT PLLC
FINKEL WHITEFIELD SELIK Attorneys for Defendant
Attorneys for Plaintiff 215 South Washington Square,
32300 Northwestern Hwy., Ste. 200 Suite 200
Farmington Hills, MI 48334 Lansing, MI 48933-1816
(248) 855-6500 (517) 371-1730
rfinkel@fwslaw.com sknappl(@dickinsonwright.com

dsims(@fwslaw.com

/

DECLARATION OF CHERI LYN DEARY IN
SUPPORT OF HER NOTICE OF REMOVAL
Pursuant to 28 U.S.C. § 1746, I, Cheri Lyn Deary, declare as follows:
1. I am the defendant in the above-referenced matter. [ make this
Declaration based upon my personal knowledge, and am competent to testify to the

matters set forth herein.
Case 2:19-cv-11502-LJM-RSW ECF No.1, PagelD.21 Filed 05/22/19 Page 21 of 23

2. In the Complaint, Plaintiff alleges “on information and belief,”

that I am “a resident of Jackson, Michigan who resides at 1907 N. Grovedale
Avenue, Jackson, Michigan.” Complaint at §3. That allegation is untrue.
Beginning in November 2017, and at all times since then, | have been a resident of
the State of Florida.

3. Since November 2017, I have resided in Ft. Lauderdale, FL.
Since that time, it has always been my intention to remain indefinitely a resident of

Florida. Also since that time, I have never had any intention to reside in any other

State.

4, I live in Florida, in a residence that | own, and Florida is the

center of my social and civil life.

5. In 2018, 1 secured a Florida driver’s license, and registered to

vote in Florida.

6. Prior to the filing of the Complaint, I registered my car in

Florida. I have a Florida license plate, and insure the car in Florida.

7. Prior to the filing of the Complaint, I began the process of
amending my estate planning documents (e.g. my will, trust, durable power of
attorney and advance directives for healthcare), and they have been drafted to

reflect my permanent residency in Florida.

2
Case 2:19-cv-11502-LJM-RSW ECF No.1, PagelD.22 Filed 05/22/19 Page 22 of 23

i

8. My private equity investment agreements, both as an investor

and as an operating partner, show my residence to be Florida.

9. With regard to my federal income tax filings, in both 2017 and

2018, I declared that I am a resident of Florida, (Florida does not have a state

income tax.)

10. The billing address for my utilities, other services, and the like

is and has been 757 SE 17" St., Suite 1256, Ft. Lauderdale, FL 33316.
11. T attend St. Sebastian church in Ft. Lauderdale, FL.
12. 1 own a recreational boat which is registered in Florida.

13. In February 2019 (prior to the filing of the Complaint), through
my legal counsel, I informed Plaintiff in writing (for purposes of notice under an

existing contractual relationship) that I permanently reside in Florida.

14. I do not reside in Michigan; I have no place of employment in
Michigan; and I belong to no social organizations in Michigan. My personal
lawyer and investment advisor are not located in Michigan. The center of my

social life is in Florida, not Michigan.

15. The Complaint makes reference to the Settlement and General

Release Agreement. Complaint at 95. Plaintiff seeks recovery of the consideration

3
Case 2:19-cv-11502-LJM-RSW ECF No. 1, PagelD.23 Filed 05/22/19 Page 23 of 23

paid by Plaintiff to me with regard to that Agreement. Complaint at #22. The

consideration paid to me with regard to that Agreement greatly exceeds $75,000.

I declare under penalty of perjury of the laws of the United States that the

foregoing is true and correct.

Executed this_|7_ day of May, 2019.

Yuu Sim De Cu.

qd
Cheri Lyn Deary ! iy

LANSING 88343-1 544155v2
